COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS



                                                 §
  EL PESCADOR CHURCH, INC.,                                      No. 08-18-00029-CV
                                                 §
                           Appellant,                                 Appeal from
                                                 §
  v.                                                              384th District Court
                                                 §
  HECTOR P. FERRERO,                                           of El Paso County, Texas
  ROSA FERRERO, ANTONIO NUNEZ,                   §
  AND DIEGO SANCHEZ,                                             (TC # 2015DCV0484)
                                                 §
                           Appellees.
                                                 §

                                           ORDER

       On its own motion, the Court issues the following order requesting supplemental letter

briefs from the parties.

       El Pescador Church, Inc. filed suit asserting DTPA claims against Antonio Nunez, breach

of fiduciary duty claims against Hector Ferrero, as well as fraud and conversion claims against all

the defendants. Hector Ferrero is identified as the church’s pastor, Rosa Ferrero as his assistant,

and Antonio Nunez as an individual who may have provided services to the church. The pleadings

do not describe Diego Sanchez’s role. The church now appeals the trial court’s orders that granted

Antonio Nunez’s Plea to the Jurisdiction (asserting lack of consumer status) and his No Evidence
and Traditional Motion for Summary Judgment. It has also appealed the trial court’s order

sustaining Hector Ferrero, Rosa Ferrero, and Diego Sanchez’s No Evidence Motion for Summary

Judgment.

        None of the parties raised below or in their principle briefs the question of ecclesiastical

abstention. See e.g. Masterson v. Diocese of N.W. Texas, 422 S.W.3d 594, 601 (Tex. 2013); C.L.

Westbrook, Jr. v. Penley, 231 S.W.3d 389, 405 (Tex. 2007). If applicable, however, ecclesiastical

abstention raises subject matter jurisdictional concerns that this Court would be obliged to address

sua sponte. See Rusk State Hosp. v. Black, 392 S.W.3d 88, 103 (Tex. 2012) (“Subject matter

jurisdiction cannot be waived or conferred by agreement, can be raised at any time, and must be

considered by a court sua sponte.”). The parties are therefore ordered to address the following

question: To what extent, if any, does the ecclesiastical abstention doctrine affect each of the

specific claims that El Pescador Church, Inc. has raised below. Appellees are ordered to address

the issue first by filing a letter brief within twenty days of this order. Appellant is then ordered to

respond with a letter brief twenty days after the last Appellee has filed their letter brief.

        IT IS SO ORDERED THIS 26TH DAY OF FEBRUARY, 2019.



                                                        PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                   2